

116 HR 4994 IH: TRICARE Payment And Reimbursement Study Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4994IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Ms. Gabbard introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to conduct a study on reimbursement rates for mental health care
			 providers under the TRICARE program.
	
 1.Short titleThis Act may be cited as the TRICARE Payment And Reimbursement Study Act or the TRICARE PAR Study Act. 2.Study on reimbursement rates for mental health care providers under TRICARE Prime and TRICARE Select in the East and West regions of the TRICARE program (a)StudyThe Secretary of Defense shall conduct a study assessing the impact of using established rates to reimburse covered mental health care providers on the availability of such providers.
 (b)ElementsThe study under subsection (a) shall include the following: (1)An evaluation of—
 (A)whether there are enough covered mental health care providers to adequately serve the beneficiaries under TRICARE Prime and the beneficiaries under TRICARE Select of each locality in the East and West regions of the TRICARE program, including in rural communities in such regions; and
 (B)whether the requirements under sections 1079(h)(1) and 1097b of title 10, United States Code, to use established rates to reimburse covered mental health care providers limits the number of covered health care providers serving each locality in the East and West regions of the TRICARE program, including in rural communities in such regions.
 (2)An assessment of the impact of using established rates to reimburse covered mental health care providers on—
 (A)the ability of beneficiaries under TRICARE Prime and beneficiaries under TRICARE Select to access appropriate and timely mental health care in accordance with section 199.17 of title 32, Code of Federal Regulations; and
 (B)the availability of services provided by mental health care providers that are needed by members of the Armed Forces to be medically ready.
 (3)Information about instances in which the Secretary provided or applied exceptions to established rates pursuant to section 1079(h)(2) of title 10, United States Code, to increase the number of covered mental health care providers.
 (4)A description of how the Secretary solicits and collects feedback from covered mental health care providers on established rates.
 (5)A list of actions the Secretary has taken to address such feedback. (6)Any legislative, regulatory, or policy recommendations that are necessary to improve the overall medical readiness of the Armed Forces.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on the results of the study required under subsection (a).
 (d)BriefingNot later than 60 days after the date on which the report required under subsection (c) is submitted to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate, the Secretary shall provide a briefing to such committees on the results of the study required under subsection (a).
 (e)Comptroller general review and reportNot later than 180 days after the date on which the report under subsection (c) is submitted to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate, the Comptroller General of the United States shall—
 (1)review the report required under subsection (c); and (2)submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate an assessment of—
 (A)whether the results of the study required under subsection (a) are supported by the data and information examined in the study required under subsection (a); and
 (B)the feasibility of any recommendations identified by the Secretary under subsection (b)(6). (f)DefinitionsIn this section:
 (1)The term established rate means the payment amount determined by the Secretary pursuant to sections 1079(h)(1) and 1097b of title 10, United States Code, and section 199.14 of title 32, Code of Federal Regulations.
 (2)The term covered mental health care provider means a mental health care provider under TRICARE Prime and TRICARE Select in the East and West regions of the TRICARE program.
 (3)The term mental health care provider means a psychiatrist, clinical psychologist, certified psychiatric nurse specialist, certified clinical social worker, certified marriage and family therapist, TRICARE certified mental health counselor, pastoral counselor under the supervision of a physician, and supervised mental health counselor under the supervision of a physician.
 (4)The term locality means a geographic location— (A)designated as a Prime Service Area under section 199.17(b)(1) of title 32, Code of Federal Regulations; and
 (B)in which the Secretary entered into a contract under chapter 55 of title 10, United States Code, with a contractor under the TRICARE program to provide health care services to beneficiaries by TRICARE-authorized civilian health care providers.
 (5)The terms TRICARE Prime and TRICARE Select have the meanings given those terms in section 1072 of title 10, United States Code. 